Citation Nr: 0003976	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-12 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for cardiovascular 
disease, coronary artery disease, including ventricular 
tachycardia as secondary to service-connected posttraumatic 
stress disorder (PTSD), currently evaluated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945 and from October 1950 to December 1950.  

A May 1997 decision from the Board of Veterans' Appeals 
(Board) granted service connection for cardiovascular disease, 
coronary artery disease, including ventricular tachycardia, as 
secondary to service-connected PTSD.  

This appeal is before the Board from an October 1997 rating 
decision from the Seattle, Washington, Department of Veterans 
Affairs (VA) Regional Office (RO) that granted a 
noncompensable rating for cardiovascular disease, coronary 
artery disease, including ventricular tachycardia as secondary 
to service-connected PTSD.  


REMAND

The veteran's claim for a compensable rating in excess of the 
current 0 percent for cardiovascular disease, coronary artery 
disease, including ventricular tachycardia as secondary to 
service-connected PTSD is well grounded.  When a veteran is 
awarded service connection for a disability and subsequently 
appeals the initial assignment of a rating for that 
disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Once the veteran has established a well-grounded claim, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  In this case, the VA has a duty to assist the 
veteran in obtaining additional medical records and a 
comprehensive VA medical examination.  


The VA must obtain additional medical records.  Although the 
veteran has been treated regularly at the VA Medical Center, 
and the May 1998 examination report referred to events in 
1998, the most recent treatment record in the claims file was 
dated 1997.  Moreover, where the VA has constructive and 
actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports 
must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  

The veteran must receive a current VA examination because the 
May 1998 examination report did not provide sufficient detail.  
A doctor's August 1997 letter stated that the veteran was 
profoundly disabled by the presence of cerebellar ataxia and 
significant ischemic cardiomyopathy complicated by severe 
ventricular arrhythmias, hypothyroidism and diabetes mellitus.  
The August 1997 doctor stated that cerebellar ataxia and heart 
disease confined the veteran to a wheelchair, and the 
veteran's November 1997 statement alleged that he would die 
without the pacemaker and medications.  

The May 1998 VA examination was also inadequate because its 
findings were based on a 1992 echocardiogram and angiography 
and a March 1997 chest x-ray and electrocardiogram.  The 
report also failed to provide a full description of the 
effects of the heart disability upon the veteran's ordinary 
activities, such as ambulation.  If a diagnosis is not 
supported by the finding on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (1999).  Moreover, the 
veteran's August 1998 statement alleged that he did not 
receive a VA examination in May 1998.  He alleged that he and 
he daughter arrived for the scheduled appointment and that the 
cardiologist and VA supervisor told them that there would not 
be an examination.  

Therefore, this case is remanded to obtain the veteran's full 
medical records and a comprehensive examination by a VA 
physician.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.2.  This 
matter is remanded to the RO for further development as 
follows:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for heart disorders since 
1989.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  After the above-requested development 
has been completed and the additional 
evidence added to the record, the veteran 
shall be afforded a comprehensive VA 
examination.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

The veteran is hereby informed that when 
a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  38 C.F.R. § 3.655(b) (1999).  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including all heart 
conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the heart condition(s) 
and etiological, anatomical, 
pathological, laboratory, and prognostic 
data required for the ordinary medical 
classification; b) a full description of 
the effects of the disability upon the 
veteran's ordinary activities; and c) the 
degree of disability due to the service-
connected heart disability versus the 
degree due to other disabilities, 
including non-service connected 
hypothyroidism and diabetes mellitus.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  


4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for a 
(compensable) rating in excess of the 
current zero percent rating for a heart 
disability based upon the entire evidence 
of record.  All pertinent laws, 
regulations, and Court decisions should 
be considered, including 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, and 4.104 (1999).  
The veteran and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claims.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  By this remand, the 
Board intimates no opinion as to any 
final outcome warranted. No action is 
required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




